 1   Michele R. Stafford, Esq. (SBN 172509)
     Matthew P. Minser, Esq. (SBN 296344)
 2   SALTZMAN & JOHNSON LAW CORPORATION
     1141 Harbor Bay Parkway, Suite 100
 3   Alameda, California 94502
     Telephone: (510) 906-4710
 4   Email: mstafford@sjlawcorp.com
     Email: mminser@sjlawcorp.com
 5
     Attorneys for Plaintiffs, Operating Engineers’ Health
 6   and Welfare Trust Fund For Northern California, et al.

 7   David Johnston (SBN 71367)
     Attorney at Law
 8   1600 G Street, Suite 102
     Modesto, California 95354
 9   Telephone: (209) 579-1150
     Facsimile: (209) 579-9420
10   Email: david@johnstonbusinesslaw.com

11   Attorneys for Defendant Central Valley Construction

12                                       UNITED STATES DISTRICT COURT

13                                    NORTHERN DISTRICT OF CALIFORNIA

14

15   OPERATING ENGINEERS’ HEALTH AND                               Case No.: 17-cv-02365-KAW
     WELFARE TRUST FUND FOR NORTHERN
16   CALIFORNIA, et al.,                                           JOINT REQUEST TO CONTINUE CASE
                                                                   MANAGEMENT; [PROPOSED] ORDER
17                   Plaintiffs,                                   THEREON AS MODIFIED:   x
                                                                   Date:   Tuesday, March 19, 2019
18           v.                                                    Time:   1:30 p.m.
                                                                   Ctrm:   4, Third Floor
19   CENTRAL VALLEY CONSTRUCTION, INC., a                                  1301 Clay Street
     California corporation;                                               Oakland, California
20                                                                 Judge:  Hon. Magistrate Judge
                                                                           Kandis A. Westmore :
21                   Defendant.                                       x

22
             Plaintiffs Operating Engineers’ Health and Wealth Trust Fund, et al. and Defendant Central
23
     Valley Construction, Inc. (collectively, “the Parties”) respectfully request that the Case Management
24
     Conference, currently on calendar for March 19, 2019, be continued for approximately sixty to ninety
25
     (60-90) days. Good cause exists for the granting of the continuance, as follows:
26
             1.      As the Court’s records will reflect, this action was filed on April 26, 2017 (Dkt. #1).
27

28
                                                               1
                                                                                             JOINT REQUEST TO CONTINUE
                                                                  CASE MANAGEMENT CONFERENCE; [PROPOSED] ORDER THEREON
     C:\Users\kawlc1\AppData\Local\Temp\notes06E812\~7942576.docx
                                                                                                   Case No.: 17-cv-02365-KAW
 1   Defendant was personally served on May 4, 2017, and a Proof of Service of Summons was filed with the

 2   Court on May 25, 2017 [Dkt. #9.] Defendant retained counsel and counsel for Defendant filed an

 3   Answer to Complaint [Dkt. #8.]

 4           2.      On July 17, 2017, the Court issued an Order (“Order”) referring this matter to mediation

 5   [Dkt. #14.]

 6           3.      On August 15, 2017, the Court issued a Notice appointing Geoffrey White as mediator

 7   [Dkt. #17.]

 8           4.      On August 28, 2017, the parties participated in a pre-mediation conference call with Mr.

 9   White whereby the participants concluded that a mediation date would be set after the parities had a

10   further opportunity to meet and confer.

11           5.      Thereafter, the Defendant contacted Plaintiffs’ Auditor and scheduled an audit

12   appointment for October 26, 2017. The Defendant provided Plaintiffs’ Auditor with some

13   documentation necessary to conduct the audit.

14           6.      Plaintiffs requested additional documentation that they allege is necessary to complete

15   the audit. Specifically, Plaintiffs allege that the Defendant has failed to provide its cash disbursements

16   journal (or equivalent records) to Plaintiffs’ Auditor. This is standard documentation required for

17   compliance with payroll audits for ERISA Trust Funds. Plaintiffs’ Counsel has detailed to Defendant’s

18   Counsel what equivalent alternative documents can be provided. Nevertheless, the requested records still

19   remain outstanding.

20           7.      Plaintiffs issued discovery to Defendant’s Counsel on or about May 22, 2018. The

21   discovery requested information that would ordinarily be disclosed by an employer’s cash disbursements

22   journal. No response to the discovery was received.

23           8.      Plaintiffs thereafter issued a detailed Meet and Confer letter to Defendant’s Counsel on or

24   about August 2, 2018. The discovery responses remain outstanding and no additional information has

25   been produced by Defendant. In response to the Meet and Confer letter, Defendant’s Counsel only

26   responded that he would forward the letter to his client. Plaintiffs also demanded that Defendant’s
27   Counsel provide his availability for a Meet and Confer telephone conference pursuant to Judge

28
                                                               2
                                                                                             JOINT REQUEST TO CONTINUE
                                                                  CASE MANAGEMENT CONFERENCE; [PROPOSED] ORDER THEREON
     C:\Users\kawlc1\AppData\Local\Temp\notes06E812\~7942576.docx
                                                                                                   Case No.: 17-cv-02365-KAW
 1   Westmore’s Standing Order. No availability was provided.

 2           9.      Plaintiffs demanded that a Meet and Confer pursuant to Judge Westmore’s Standing

 3   Order take place telephonically in October 2018. The Meet and Confer call did then take place. During

 4   the call, Defendant’s Counsel stated that he would work with his client to attempt to provide responses

 5   to the outstanding discovery. Plaintiffs’ Counsel agreed to give Defendant’s Counsel some time, but

 6   stated that a Letter Brief would ultimately need to be filed if Defendant continued to not comply with the

 7   propounded discovery.

 8           10.     A Joint Discovery Letter Brief was filed on December 11, 2018 (Dkt. # 33). The Court

 9   issued an Order on the Joint Discovery Letter Brief on December 20, 2018 (Dkt. #35). The Court’s

10   Order required that Defendant produce responses to Plaintiffs’ discovery by January 10, 2019 (the Order

11   states 2018 rather than 2019).

12           11.     To date, no discovery responses have been received by Plaintiffs’ Counsel. Plaintiffs are

13   in the process of preparing a Motion to Compel. Plaintiffs anticipate their Motion to Compel will be on

14   file with the Court by April 1, 2019.

15           12.     Defendant’s counsel alleges that Defendant provided hundreds of pages of bank

16   statements and paid checks to Plaintiffs’ counsel to be delivered to the auditor and Defendant is

17   gathering additional documents requested by the audit, none of which involve the three employees

18   utilized on the particular job in issue. Defendant’s counsel has been out of his office due to the serious

19   medical condition of his wife and assisting his brother in a regimen of chemotherapy and radiation for

20   Stage 4 esophageal cancer.

21           13.     Defendant’s attorney reports that his wife has been in the hospital and nursing home since

22   January 7, 2019 and had been in and out of the hospital for several months before this continuous

23   hospitalization. He further reports that his 97 year old father was hit by a car in late October and has

24   been on hospitals and a rehabilitation facility since then. He has been in the critical care unit in the

25   hospital on Stockton with pneumonia and sepsis since March 3, 2019

26           14.     Plaintiffs contend that the discovery dispute must be resolved before the matter can move
27   forward. Once the discovery dispute has been resolved, and Plaintiffs’ Auditor confirms that the

28
                                                               3
                                                                                             JOINT REQUEST TO CONTINUE
                                                                  CASE MANAGEMENT CONFERENCE; [PROPOSED] ORDER THEREON
     C:\Users\kawlc1\AppData\Local\Temp\notes06E812\~7942576.docx
                                                                                                   Case No.: 17-cv-02365-KAW
 1   documents needed to complete the audit have been provided, the Parties intend to go to mediation

 2   regarding any dispute of the audit report itself and the amounts owed to the Plaintiffs. Therefore, the

 3   Parties request that the deadline to complete mediation be continued to June 15, 2019.

 4             15.    As Plaintiffs intend to file their Motion to Compel by April 1, 2019, there are no issues

 5   that need to be addressed by the parties at the currently scheduled Case Management Conference. In the

 6   interest of conserving costs, as well as the Court’s time and resources, the Parties respectfully request

 7   that the upcoming Case Management Conference be continued for approximately sixty to ninety (60-90)

 8   days, or until after the mediation has taken place, to allow sufficient time to attempt to resolve the

 9   matter.

10             Executed this 12th day of March 2019

11                                                            SALTZMAN & JOHNSON LAW CORPORATION

12
                                                        By:                              /S/
13                                                            Matthew P. Minser
                                                              Attorneys for Plaintiffs, Operating Engineers’ Health
14                                                            and Welfare Trust Fund For Northern California, et
                                                              al.
15                                                            DAVID C. JOHNSTON, ATTORNEY AT LAW
16                                                                                     /S/
                                                              David C. Johnston
17                                                            Attorney for Defendant, Central Valley Construction
18

19                                               ORDER AS MODIFIED

20             The currently set Case Management Conference is hereby continued to July 9, 2019 at 1:30 p.m.,

21   with the joint case management statement due by July 2, 2019, and all previously set deadlines and dates

22   related to this case are continued accordingly. The deadline for the Parties to complete mediation is

23   hereby continued to June 17, 2019. Defendant is ordered to supplement its discovery responses and

24   produce all responsive documents within 21 days of this order. The parties are reminded that the

25   undersigned does not entertain motions to compel.

26   IT IS SO ORDERED.

27   DATED: March 13, 2019

28                                                            UNITED STATES MAGISTRATE JUDGE
                                                               4
                                                                                             JOINT REQUEST TO CONTINUE
                                                                  CASE MANAGEMENT CONFERENCE; [PROPOSED] ORDER THEREON
     C:\Users\kawlc1\AppData\Local\Temp\notes06E812\~7942576.docx
                                                                                                   Case No.: 17-cv-02365-KAW
 1                                                              ATTESTATION CERTIFICATE

 2               In accord with the Northern District of California’s Civil Local Rule 5-1, I attest that

 3   concurrence in the filing of this document has been obtained from each of the other signatories who are

 4   listed on the signature page.

 5
        Dated: March 12, 2019
 6

 7                                                                  By:                              /S/
                                                                          Matthew P. Minser
 8                                                                        Attorneys for Plaintiffs
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                                              1
                                                                                                           ATTESTATION CERTIFICATE
     C:\Users\kawlc1\AppData\Local\Temp\notes06E812\~7942576.docx
                                                                                                              Case No.: 17-cv-02365 KAW
